DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-30 are pending 
Claims 1-11 are withdrawn from examination as being drawn to a nonelected species. 
Claims 12-30 are  under consideration in the instant office action.

Priority
This application claims benefit of U.S. Application No. 16/381,975 filed on 04/11/2019. 

Election/Restrictions
Applicant’s election without traverse of Group II and lovastatin in the reply filed on 02/15/2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16-17, 19-22, 24, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mustoe (US 2011/0105996) in view of Patron (US 2017/0096418) and Walsh (US 7,517,852).
Rejection
Regarding claim 1, Mustoe is drawn towards compositions and methods for topically treating scar formations and promote wound healing (see abstract, paragraph 0010).  Mustoe teaches such compositions comprising lovastatin and further comprising antibacterial agents, which can be administered within 24 hours of each other, and as a consequence it would follow that one of ordinary skill in the art would apply such a composition wherein bacterial, fungal, or other causative organisms are present on the target tissue (paragraphs 0056, 0058, 0064).  Mustoe teaches such compositions in the form of powders, sprays, ointments, or solutions (i.e. aqueous liquid) (paragraphs 0010, 0059).  Regarding claim 2, Mustoe teaches a dosage 0.001 up to 100 mg/kg/day (paragraph 0061).
Mustoe does not teach an antimicrobial such as mupirocin 2% ointment or a composition further comprising naltrexone, hypromellose, lactose monohydrate, magnesium stearate, xylitol, poloxamer, PEG-8, PEG-75, meadowsweet extract, zinc acetate, and propylene glycol.
Patron is drawn towards personal compositions that can be used for wound treatment (paragraphs 0006, 0234).  Patron teaches such compositions further comprising excipients including 
Walsh is drawn towards compositions comprising mupirocin for the treatment of skin surfaces which include wounds (see abstract; col. 3, lines 40-45).  Walsh teaches Bactroban (2% mupirocin ointment) as an effective anti-microbial agent (col. 8, lines 54-67).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat a wound wherein an antimicrobial such as mupirocin 2% ointment is administered, as suggested by Walsh, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since lovastatin and mupirocin can be administered to treat wounds, and it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine lovastatin and mupirocin composition cojointly in a formulation to treat wounds.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition further comprising hypromellose, lactose monohydrate, magnesium stearate, xylitol, poloxamer, PEG-8, PEG-75, meadowsweet extract, zinc acetate, and propylene glycol, as suggested by Patron, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since such excipients can be conventionally formulated in compositions for wound healing as taught by Patron (paragraphs 0089-0090, 0136, 0231), with a reasonable expectation of success absent evidence of criticality of the particular steps.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage in order to increase the efficacy of the composition.
Even though the range for administration period as taught by Mustoe is not the same as the claimed period, Mustoe does teach an overlapping range of within a 24 hour period, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of the administration period is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the administration period in order to increase the efficacy of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
.

Claims 14-15, 18, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mustoe (US 2011/0105996), Patron (US 2017/0096418), and Walsh (US 7,517,852) as applied to claims 12-13, 16-17, 19-22, 24, 26, and 28-30 above and further in view of Zagon (US 2014/0171460).
The teachings of Mustoe, Patron, and Walsh are presented above.
Mustoe, Patron, and Walsh do not teach treating a wound wherein the composition further comprises between 1 mg and 50 mg of naltrexone.
	Zagon is drawn towards the treatment of epithelial wounds (see abstract).  Zagon teaches applying an opioid antagonist such as naltrexone for treating such wounds (see abstract; see claim 10).  Zagon teaches opioid antagonists in an amount of 0.003% to 10% (paragraph 0043).
It would have been obvious to one of ordinary skill in the art would have been motivated at the time the invention was made to treat a wound wherein the composition further comprises between 1 mg and 50 mg of naltrexone, as suggested by Zagon, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine a statin, mupirocin, and naltrexone in a composition cojointly in a formulation to treat wounds and promote wound healing.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 12-20, and 23-24 of copending Application No. 16/381,975 (reference application) in view of Zagon (US 2014/0171460).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of treating a wound by administering a statin.  Application No. 16/381,975 is drawn towards methods of treating a wound comprising co-administering a statin and an antimicrobial to the wound within a 24 hour period topically.
Application No. 16/381,975 does not recite treating a wound wherein the composition further comprises naltrexone.
	Zagon is drawn towards the treatment of epithelial wounds (see abstract).  Zagon teaches applying an opioid antagonist such as naltrexone for treating such wounds (see abstract; see claim 10).  Zagon teaches opioid antagonists in an amount of 0.003% to 10% (paragraph 0043).

One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Therefore, it would have been prima facie obvious to combine a statin, mupirocin, and naltrexone in a composition cojointly in a formulation to treat wounds and promote wound healing.
With regards to the limitation claimed in instant claims 14-15, 18, 23, 25, and 27, which claims 1 mg and 50 mg of naltrexone, Zagon does not specifically teach the exact amounts claimed in instant claims 14-15, 18, 23, 25, and 27, and does teach opioid antagonists in an amount of 0.003% to 10% (paragraph 0043). However, it would be within the skill of an ordinary artisan to be able to modify the dosage of naltrexone in order to obtain the desired efficacy. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 12-30 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628  


/SAVITHA M RAO/Primary Examiner, Art Unit 1629